ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_01_FR.txt.                                                                                                            46




                                    OPINION INDIVIDUELLE COMMUNE
                                 DE MM. LES JUGES TOMKA ET CRAWFORD

                    [Texte original français]

                        Exceptions préliminaires — Exception des Etats‑Unis selon laquelle la banque
                    Markazi n’est pas une « société » au sens du traité d’amitié — Désaccord avec la
                    décision de la Cour de joindre au fond cette exception — La disposition qui a
                    précédé l’article 79 du Règlement de la Cour lui accordait une grande latitude pour
                    reporter l’examen des exceptions au fond — Retard causé par un report inutile des
                    exceptions — La modification du Règlement en 1972 a limité la possibilité de
                    reporter la décision sur une exception au stade du fond — La Cour disposait des
                    informations nécessaires sur la banque Markazi pour se prononcer à ce stade de
                    l’instance — Il n’est pas nécessaire de caractériser les opérations particulières de
                    la banque Markazi pour décider si elle est une « société » aux fins du traité d’amitié.

                       1. Nous regrettons que la Cour ait décidé de joindre au fond la troi-
                    sième exception préliminaire d’incompétence soulevée par les Etats‑Unis
                    d’Amérique. Selon nous, la question de savoir si la banque Markazi est
                    une « société » au sens du paragraphe 1 de l’article III du traité d’amitié
                    est une question d’interprétation des traités d’ordre exclusivement préli-
                    minaire, sur laquelle la Cour aurait dû se prononcer dans le présent arrêt.
                       2. Dans cet exposé, nous ne traiterons pas de la question de savoir si la
                    banque Markazi est une « société » au sens du traité d’amitié. Nous tenons
                    en revanche à exprimer nos sérieux doutes quant à la pertinence de la
                    décision d’en reporter l’examen. Si la banque Markazi n’est pas une
                    « société » selon la définition de ce terme énoncée dans le traité, les dispo-
                    sitions essentielles de c­ elui-ci, notamment les articles III et IV, ne lui sont
                    pas applicables. La question ayant fait l’objet d’une discussion exhaus-
                    tive, la Cour disposait des informations nécessaires sur la banque Markazi
                    pour se prononcer à ce stade de l’instance. Le fait de reporter sa décision
                    sur ce point ne constitue pas, comme nous l’expliquerons ­ci-après, un
                    usage approprié du paragraphe 9 de l’article 79.
                       3. La disposition qui a précédé l’article 79 du Règlement conférait à la
                    Cour une plus grande latitude pour reporter l’examen des exceptions au
                    stade du fond de l’affaire. Conformément au paragraphe 5 de l’article 62
                    du Règlement de 1946, après avoir entendu les arguments des parties sur
                    les exceptions préliminaires, la Cour disposait de deux possibilités : sta-
                    tuer sur l’exception ou la joindre au fond 1. Cet article reprenait la dispo-
                    sition identique contenue dans le Règlement de 1936 de la Cour
                    permanente de Justice internationale 2.
                       1 Le paragraphe 5 de l’article 62 du Règlement de la Cour de 1946 se lisait comme suit :

                    « La Cour, après avoir entendu les parties, statue sur l’exception ou la joint au fond. »
                       2 Paragraphe 5 de l’article 62 du Règlement de la Cour permanente de Justice interna-

                    tionale de 1936.

                                                                                                            43




3 CIJ1158.indb 83                                                                                                 21/10/19 10:25

                                        certains actifs iraniens (op. ind. com.)                              47

                       4. Dans l’affaire de la Barcelona Traction, la Cour, faisant application
                    du paragraphe 5 de l’article 62 du Règlement de 1946, a joint au fond de
                    l’affaire la troisième exception préliminaire du défendeur, relative à la
                    qualité pour agir du demandeur, et ce, à une courte majorité de neuf voix
                    contre sept (Barcelona Traction, Light and Power Company, Limited (nou-
                    velle requête : 1962) (Belgique c. Espagne), exceptions préliminaires, arrêt,
                    C.I.J. Recueil 1964, p. 46‑47). La décision sur les exceptions préliminaires
                    a été rendue en 1964. Six ans plus tard, en 1970, la Cour a jugé que le
                    demandeur n’avait pas qualité pour agir, confirmant, de fait, la troisième
                    exception préliminaire du défendeur, et conclu qu’elle ne pouvait « se pro-
                    nonce[r] … sur tout autre aspect de l’affaire » (Barcelona Traction, Light
                    and Power Company, Limited (Belgique c. Espagne) (nouvelle requête :
                    1962), deuxième phase, arrêt, C.I.J. Recueil 1970, p. 51, par. 102).
                       5. Lorsque son rôle a été examiné par la Sixième Commission de l’As-
                    semblée générale des Nations Unies, examen qui a débuté en 1970, la Cour
                    a été critiquée pour le retard pris pour statuer en l’affaire de la Barcelona
                    Traction. Les vues des gouvernements qui ont été exprimées à cette occa-
                    sion se retrouvent à la fois dans les rapports de la Sixième Commission sur
                    la question, datés de 1970 et de 1971, et dans deux rapports du Secrétaire
                    général, publiés en 1971 et 1972, où sont consignées les réponses à un
                    questionnaire envoyé aux Etats. Dans le rapport établi par la Sixième Com-
                    mission en 1970, il est fait mention de commentaires de représentants des
                    Etats selon lesquels « il serait utile que la Cour statue rapidement sur
                    toutes les questions de compétence et autres questions préjudicielles », et
                    de la critique formulée à l’égard de la « pratique [de la Cour] consistant à
                    ne statuer sur ces questions qu’après l’examen de l’affaire quant au fond »
                    (A/8238, par. 48). Dans le rapport de la Sixième Commission de 1971, il
                    est indiqué que les représentants des Etats ont formulé « une suggestion
                    tendant à inciter la Cour à se prononcer sur les exceptions préliminaires
                    aussi rapidement que possible et à s’abstenir de les joindre au fond à moins
                    que cela ne soit strictement indispensable » (A/8568, par. 47).
                       6. La Cour avait, dans une certaine mesure, devancé ces critiques en
                    engageant, en 1967, une revision de son Règlement 3. Elle a pris bonne
                    note des vues exprimées à la Sixième Commission lors de ce processus de
                    revision. ­Celui-ci a entraîné d’importantes modifications du Règlement et,
                    en 1972, le paragraphe 5 de l’article 62, devenu paragraphe 7 de l’ar-
                    ticle 67, a été modifié en profondeur 4. Cette disposition a été renumérotée
                    à deux autres reprises, en 1978 et 2000, sans toutefois être de nouveau
                    modifiée sur le fond 5. La disposition pertinente — le paragraphe 9 de l’ar-

                        3 Rapport de la Cour internationale de Justice, 1er août 1969-31 juillet 1970, A/8005,

                    par. 31.
                        4 Cour internationale de Justice, Annuaire 1971‑1972, p. 8. Voir aussi S. Rosenne,

                    Procedure in the International Court : A Commentary on the 1978 Rules of the International
                    Court of Justice, La Haye, Martinus Nijhoff, 1983, p. 164‑167.
                        5 Le paragraphe 7 de l’article 67 est devenu le paragraphe 7 de l’article 79 en 1978, puis

                    le paragraphe 9 de l’article 79 en 2000. Cour internationale de Justice, Annuaire 1977-1978,
                    p. 118, et Annuaire 2000-2001, p. 3.

                                                                                                               44




3 CIJ1158.indb 85                                                                                                    21/10/19 10:25

                                         certains actifs iraniens (op. ind. com.)                                48

                     ticle 79 — se lit aujourd’hui comme suit : « La Cour, après avoir entendu
                     les parties, statue dans un arrêt par lequel elle retient l’exception, la rejette
                     ou déclare que cette exception n’a pas dans les circonstances de l’espèce
                     un caractère exclusivement préliminaire. »
                        7. Selon la Cour, la nouvelle règle présente un avantage certain, à
                     savoir que, « en qualifiant certaines exceptions de préliminaires, elle
                     montre bien que, lorsqu’elles présentent exclusivement ce caractère, les
                     exceptions doivent être tranchées sans délai » (Activités militaires et para-
                    militaires au Nicaragua et contre ­celui-ci (Nicaragua c. Etats‑Unis d’Amé-
                    rique), fond, arrêt, C.I.J. Recueil 1986, p. 31, par. 41). Si elle n’exclut pas
                    totalement la possibilité pour la Cour de reporter sa décision sur une
                    exception préliminaire au stade de l’examen au fond, ladite règle la limite
                    « en en précisant plus strictement les conditions » (Questions d’interpréta-
                    tion et d’application de la convention de Montréal de 1971 résultant de
                    l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-
                    ­
                    Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 28, par. 49 ;
                    Questions d’interprétation et d’application de la convention de Montréal
                    de 1971 résultant de l’incident aérien de Lockerbie (Jamahiriya arabe
                    libyenne c. Etats‑Unis d’Amérique), exceptions préliminaires, arrêt, C.I.J.
                    Recueil 1998, p. 133, par. 48). L’amendement de 1972 était donc censé
                    avoir un effet substantiel ; il ne s’agissait pas d’une simple question de
                    formulation. Plus important encore, comme l’a écrit un membre de la
                    Cour en dehors de l’exercice de ses fonctions judiciaires, « [l]a solution de
                    facilité, à savoir la solution neutre et, dans certains cas, diplomatique,
                    d’une jonction au fond — mais qui, de fait, revenait à reporter toute
                    ­décision —, est désormais exclue » 6.
                        8. Depuis les modifications apportées au Règlement en 1972, la Cour a
                     estimé qu’une exception n’avait pas un caractère exclusivement prélimi-
                     naire dans cinq affaires seulement. Dans les affaires des Activités mili-
                     taires et paramilitaires et de la Frontière terrestre et maritime entre le
                     Cameroun et le Nigéria, elle a ainsi jugé que le point de savoir si des Etats
                     tiers pourraient être « affectés » par sa décision ne revêtait pas un carac-
                     tère exclusivement préliminaire, car il ne lui serait possible de déterminer
                     l’effet sur d’autres Etats « qu’à partir du moment où les grandes lignes de
                     son arrêt se dessineraient » (Activités militaires et paramilitaires au Nicara-
                     gua et contre celui‑ci (Nicaragua c. Etats‑Unis d’Amérique), compétence et


                       6 Eduardo Jiménez de Aréchaga, « The Amendments to the Rules of Procedure of the

                    International Court of Justice » (1973), American Journal of International Law, vol. 67,
                    no 1, janvier 1973, p. 16. Le juge Jiménez de Aréchaga a été membre du comité de revision
                    du Règlement de la Cour de février 1970 à février 1976, y compris au moment de l’adop-
                    tion des amendements au Règlement de la Cour de 1972. Cour internationale de Justice,
                    Annuaire 1977‑1978, p. 111‑112. Voir aussi Activités militaires et paramilitaires au Nica-
                    ragua et contre c­ elui-ci (Nicaragua c. Etats‑Unis d’Amérique), compétence et recevabilité,
                    arrêt, C.I.J. Recueil 1984, p. 425, par. 76 : « il n’est plus possible d’ordonner la jonction des
                    exceptions préliminaires au fond depuis la revision du Règlement de 1972 ».


                                                                                                                 45




3 CIJ1158.indb 87                                                                                                       21/10/19 10:25

                                        certains actifs iraniens (op. ind. com.)                               49

                     recevabilité, arrêt, C.I.J. Recueil 1984, p. 425, par. 75‑76 7 ; voir aussi
                     Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun
                     c. Nigéria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 324‑325,
                     par. 116‑117). Dans les deux affaires Lockerbie, elle a considéré que l’ex-
                    ception selon laquelle les demandes libyennes auraient été privées « de
                    tout objet » par deux résolutions du Conseil de sécurité traitant de
                    ­l’­incident aérien en cause avait le caractère d’une défense sur le fond et
                     était « inextricablement liée » à celui‑ci (Jamahiriya arabe libyenne
                    c. Royaume‑Uni, exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
                    p. 28‑29, par. 50 ; Jamahiriya arabe libyenne c. Etats‑Unis d’Amérique,
                    exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 133‑134, par. 49).
                    Enfin, dans l’affaire de l’Application de la convention sur le génocide, la
                    Cour a estimé que l’exception ratione temporis de la Serbie n’avait pas un
                    caractère exclusivement préliminaire parce qu’elle « devra[it] disposer de
                    davantage d’éléments » pour se prononcer et qu’« [i]l serait … impossible
                    de trancher les questions soulevées par cette exception sans statuer,
                    jusqu’à un certain point, sur des éléments qui relèvent à proprement par-
                    ler du fond » (Application de la convention pour la prévention et la répres-
                    sion du crime de génocide (Croatie c. Serbie), exceptions préliminaires,
                    arrêt, C.I.J. Recueil 2008, p. 459‑460, par. 127, 129‑130) 8.
                         9. La décision de joindre au fond la troisième exception préliminaire
                     des Etats‑Unis que la Cour a prise en la présente espèce marque une rup-
                    ture par rapport à son adhésion antérieure au régime énoncé au para-
                    graphe 9 de l’article 79. La Cour a établi que,
                          « [e]n principe, une partie qui soulève des exceptions préliminaires a
                          droit à ce qu’il y soit répondu au stade préliminaire de la procédure,
                          sauf si [elle] ne dispose pas de tous les éléments nécessaires pour se
                          prononcer sur les questions soulevées ou si le fait de répondre à
                          l’exception préliminaire équivaudrait à trancher le différend, ou
                          ­certains de ses éléments, au fond » (Différend territorial et maritime
                           (Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J.
                           Recueil 2007 (II), p. 852, par. 51).


                       7 Au paragraphe 76, la Cour a déterminé que, « de toute évidence, la question de savoir

                    quels Etats pourraient être « affectés » par la décision au fond n’[était] pas en soi juridic-
                    tionnelle » (C.I.J. Recueil 1984, p. 425). Dans cette affaire, la Cour a examiné d’office les
                    questions d’ordre juridictionnel, les Etats‑Unis d’Amérique n’ayant pas soulevé formelle-
                    ment d’exceptions préliminaires. Elle a cependant traité la question en cause conformément
                    au paragraphe 7 de l’article 79 de la version initiale du Règlement de 1978 (ibid.).
                       8 Cette décision a été adoptée par 11 voix contre 6. Voir C.I.J. Recueil 2008, p. 466,

                    point 4 du dispositif. Dans l’exposé de leur opinion dissidente, deux juges ont succinc-
                    tement expliqué les raisons pour lesquelles ils avaient voté contre cette décision. Ibid.,
                    p. 547, par. 4, opinion dissidente de M. le juge Skotnikov, et ibid., p. 633‑635, par. 192‑194,
                    opinion dissidente de M. le juge ad hoc Kreća. Dans l’exposé de son opinion individuelle,
                    un autre juge s’est montré particulièrement critique à l’égard de la décision de jonction
                    au fond prise par la Cour. Ibid., p. 515‑523, par. 7‑17, opinion individuelle de M. le juge
                    Tomka.

                                                                                                                46




3 CIJ1158.indb 89                                                                                                     21/10/19 10:25

                                        certains actifs iraniens (op. ind. com.)                              50

                    La présomption joue donc en faveur d’une décision au stade préliminaire
                    et non d’une jonction au fond. Le paragraphe 8 de l’article 79 du Règle-
                    ment, dont le contenu a été ajouté à ce dernier en 1972 9, le confirme, du
                    moins en ce qui concerne les exceptions à la compétence de la Cour 10. Ce
                    paragraphe dispose que, « [p]our permettre à la Cour de se prononcer sur
                    sa compétence au stade préliminaire de la procédure, la Cour peut, le cas
                    échéant, inviter les parties à débattre tous points de fait et de droit, et à
                    produire tous moyens de preuve, qui ont trait à la question ». Certains
                    membres de la Cour ont déjà souligné l’importance de limiter aux circons-
                    tances visées au paragraphe 9 de l’article 79 les cas où les exceptions sont
                    jointes au fond 11.
                       10. La question de savoir si la banque Markazi est une société au sens
                    du traité d’amitié est une question d’interprétation des traités sur laquelle
                    des vues différentes peuvent être exprimées. Ce nonobstant, la Cour avait
                    déjà connaissance, à ce stade de la procédure, de tous les faits susceptibles
                    d’avoir une incidence à cet égard. Le demandeur lui a fourni des éléments
                    de preuve relatifs à la création de la banque et à ses fonctions 12. En outre,
                    chacune des Parties a eu l’occasion d’exposer ses arguments sur le point
                    de savoir si cette dernière est une « société » au sens du traité d’amitié,
                    arguments étayés par des éléments de preuve tels que les comptes rendus
                    des négociations lors de l’élaboration de cet instrument 13. Contrairement
                    à ce que la Cour a indiqué pour justifier sa décision de joindre la troisième
                    exception préliminaire au fond (arrêt, par. 97), il n’est pas nécessaire,
                    pour établir s’il s’agit d’une société, « [de] déterminer si la banque Markazi
                    exerçait, à l’époque pertinente, des activités de la nature de celles qui per-
                    mettent de caractériser une « société » au sens du traité d’amitié ». Les
                    activités de la banque Markazi « à l’époque pertinente » ne font pas l’objet
                    du différend soumis à la Cour ; l’objet de ce différend réside dans les
                    mesures d’exécution prises par les Etats‑Unis contre les biens et avoirs de
                    la banque afin de donner effet aux jugements des tribunaux fédéraux
                    contre l’Iran et son gouvernement. De surcroît, la définition du terme

                        9 Le paragraphe 8 de l’article 79 correspond au paragraphe 6 de l’article 67 de 1972 et

                    au paragraphe 6 de l’article 79 de 1978.
                        10 S. Rosenne, op. cit., p. 163.
                        11 Voir, par exemple, Obligation de négocier un accès à l’océan Pacifique (Bolivie

                    c. Chili), exception préliminaire, arrêt, C.I.J. Recueil 2015 (II), p. 612‑614, déclaration de
                    M. le juge Bennouna ; Essais nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974,
                    p. 304, opinion individuelle de M. le juge Petrén ; Essais nucléaires (Nouvelle‑Zélande
                    c. France), arrêt, ibid., p. 488‑489, opinion individuelle de M. le juge Petrén.
                        12 Plus précisément, l’Iran a fourni la législation interne qui a donné naissance à la

                    banque Markazi et en régit les fonctions (mémoire de l’Iran (MI), annexe 73).
                        13 Voir, par exemple, lettre en date du 16 octobre 1954 adressée au département d’Etat

                    des Etats‑Unis par l’ambassade des Etats‑Unis à Téhéran (MI, annexe 2) et aide-­mémoire
                    de l’ambassade des Etats‑Unis à Téhéran en date du 20 novembre 1954 (MI, annexe 3),
                    examinés dans les observations écrites de l’Iran sur les exceptions préliminaires des Etats-
                    Unis, p. 43. Les Etats‑Unis ont aussi fourni deux volumes de documents non scellés dans
                    l’affaire Peterson qui, selon eux, sont pertinents pour la détermination de la question :
                    CR 2018/32, p. 12, par. 7 (Bethlehem).

                                                                                                               47




3 CIJ1158.indb 91                                                                                                    21/10/19 10:25

                                         certains actifs iraniens (op. ind. com.)                    51

                    « sociétés » énoncée au paragraphe 1 de l’article III du traité d’amitié ne
                    fait pas référence aux « activités » en tant que critère permettant de déter-
                    miner si une entité est une société au sens dudit instrument.
                       11. Si la Cour s’était prononcée sur l’exception à ce stade de la procé-
                    dure, elle n’aurait pas statué sur des questions relatives au fond de l’af-
                    faire. L’argumentation du demandeur en ce qui concerne cette exception
                    est que la banque Markazi s’est vue privée, par des mesures prises par le
                    défendeur, des droits qui lui étaient garantis par le traité d’amitié 14. La
                    question préliminaire est de savoir si la banque Markazi bénéficie, en tant
                    que « société », de ces droits conventionnels. Cette question est distincte
                    de l’examen par la Cour, au stade du fond, du point de savoir si le défen-
                    deur a violé lesdits droits, pour autant que c­ eux-ci existent.
                       12. Il résulte de ce qui précède que la Cour aurait dû déterminer au
                    stade préliminaire de la présente instance si la banque Markazi est
                    une « société » au sens du traité d’amitié. Sa décision de ne pas le faire
                    constitue une application inappropriée du paragraphe 9 de l’article 79 du
                    Règlement.

                                                                              (Signé) Peter Tomka.
                    (Signé) James Crawford.




                      14   Requête de l’Iran, par. 1 ; CR 2018/30, p. 10, par. 3 (Mohebi).

                                                                                                     48




3 CIJ1158.indb 93                                                                                         21/10/19 10:25

